Case 5:19-cv-00939-MAA Document 22 Filed 07/22/20 Page 1 of 2 Page ID #:1364



  1
  2
  3
  4
  5
  6
                           UNITED STATES DISTRICT COURT
  7
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9   KENNETH CARLOS CARREON,                  )   Case No.: 5:19-cv-00939-DMG-MAA
                                               )
 10                Plaintiff,                  )   ORDER AWARDING EQUAL
                                               )   ACCESS TO JUSTICE ACT
 11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
 12   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,         )   U.S.C. § 1920
 13                                            )
                   Defendant                   )
 14                                            )
                                               )
 15
 16         Based upon the parties’ Stipulation for the Award and Payment of Equal
 17   Access to Justice Act Fees, Costs, and Expenses:
 18         IT IS ORDERED that fees and expenses in the amount of $3,300.00 as
 19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 20   awarded subject to the terms of the Stipulation.
 21   DATE: 07/22/20
 22                             ___________________________________
                                THE HONORABLE MARIA A. AUDERO
 23                             UNITED STATES MAGISTRATE JUDGE
 24
 25
 26

                                               -1-
Case 5:19-cv-00939-MAA Document 22 Filed 07/22/20 Page 2 of 2 Page ID #:1365



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Lawrence D. Rohlfing
      _________________________
  4   Lawrence D. Rohlfing
      Attorney for plaintiff Kenneth Carlos Carreon
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                             -2-
